UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
M. K-N, et al.,                     )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )              Civil Action No. 12-1123 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendants.       )
____________________________________)

                                           ORDER

       On January 6, 2014, Magistrate Judge Alan Kay issued an Amended Report and

Recommendation [Dkt. # 32] with respect to plaintiffs’ motion for summary judgment [Dkt.

# 16] and defendant’s cross-motion for summary judgment [Dkt. # 18]. The Court has reviewed

Magistrate Judge Kay’s report and plaintiffs’ Objections to the Magistrate Judge’s Report and

Recommendation [Dkt. # 31] and hereby adopts the Report and Recommendation in its entirety.

       Accordingly, it is hereby ORDERED that the Report and Recommendation [Dkt. # 32] is

ADOPTED. It is FURTHER ORDERED that plaintiffs’ motion for summary judgment [Dkt. #

16] is granted in part and denied in part, and that defendant’s cross motion for summary

judgment [Dkt. # 18] is granted in part and denied in part. It is FURTHER ORDERED that

defendant shall reimburse plaintiffs for the Lab School tuition that was paid for M.K-N. for the

period between February 3, 2012 and May 31, 2012. This is a final appealable Order. See Fed.

R. App. P. 4(a).




                                            AMY BERMAN JACKSON
                                            United States District Judge

DATE: February 10, 2014